                                         Case 4:19-cv-06593-HSG Document 182 Filed 08/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         EDWARDS LIFESCIENCES
                                   7     CORPORATION, et al.,                                  Case No. 4:19-cv-06593-HSG (KAW)

                                   8                    Plaintiffs,                            ORDER REGARDING UNUSABLE
                                                                                               CHAMBERS COPIES
                                   9             v.
                                                                                               Re: Dkt. No. 177
                                  10     MERIL LIFE SCIENCES PVT. LTD., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          PLEASE TAKE NOTICE that the chambers copy of Plaintiffs’ Motion for Sanctions was

                                  14   submitted in a format that is not usable by the court.

                                  15          The chambers copy is not usable because it

                                  16          [ ]     consists of a stack of loose paper wrapped with a rubber band;

                                  17          [ ]     consists of a stack of loose paper fastened with a binder clip or a paper clip;

                                  18          [ ]     is too thick to permit secure fastening with a staple, and is fastened with a

                                  19                  brad-type fastener that is too short for the thickness of the document;

                                  20          [x]     has no tabs for the voluminous exhibits;

                                  21          [ ]     includes exhibits that are illegible;

                                  22          [ ]     includes exhibits that are unreadable because the print is too small;

                                  23          [ ]     includes text and/or footnotes in a font smaller than 12 point;

                                  24          [x]     includes portions and/or exhibits that are redacted because the submitting party

                                  25                  has requested leave to file those portions under seal; or

                                  26          [x]     is not usable for another reason –      double-sided pages, which don’t work with

                                  27   exhibit tabs (which were also missing).

                                  28
                                         Case 4:19-cv-06593-HSG Document 182 Filed 08/04/21 Page 2 of 2




                                   1

                                   2          The paper used for the above-described chambers copy has been recycled by the court.

                                   3   Plaintiff shall submit a chambers copy in a format that is usable by the court no later than August

                                   4   9, 2021. The chambers copy must conform to Civil Local Rule 79-5(d)(2), and Plaintiff need only

                                   5   provide an unredacted copy of the unredacted motion and unredacted declaration with all exhibits

                                   6   attached. The redacted portions of the motion and declaration must be highlighted, and all exhibits

                                   7   must be tabbed.

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 4, 2021

                                  10                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  11                                                   United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
